DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINALITY

In view of the Appeal Brief filed on 6/16/2022, PROSECUTION IS HEREBY REOPENED. 
Notice of Allowability set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Response to Arguments

Applicant’s arguments, see Appeal Brief, filed 6/16/2022, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C. 102 Final Rejection OA have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lauberscheimer.
Regarding claim 11, the nozzle of Link (US 2008/0003142) does NOT satisfy the broadest reasonable interpretation of a three-dimensional (3D) printer as recited in the preamble of claim 1.  The term printer is a term of art that has a recognized meaning as an apparatus / product for selectively depositing materials in space, and the broadest reasonable interpretation of the structures present in the claimed subject matter are missing a crucial element: the printhead of lines 7-8.
The nozzle outlet is not movable in Link and therefore cannot satisfy the broadest reasonable interpretation of a printhead as understood by one of ordinary skill in the art before the effective filing date. 
For this reason, even though many of the claimed structures are present in disclosure of Link, since the acoustophoresis device / piezoelectric device is NOT attached to a movable gantry/printhead, the rejection in view of that reference for the independent claim is withdrawn.
	
	Election/Restrictions

This application is in condition for allowance except for the presence of claims 1-10 directed to Group I non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.


Allowable Subject Matter

Claims 11-18 allowed.

The following is an examiner’s statement of reasons for allowance: 
The broadest reasonable interpretation of recited printhead is not a nozzle or outlet.  Such a printhead must be capable of being moved even in an apparatus claim.
Regarding claim 11, newly cited reference Adams Soh NPL (Appl. Phys. Lett. 97, 064103 (2010)) which discloses outlets/nozzles with piezoelectric transducers and acoustophoresis devices cannot satisfy the broadest reasonable interpretation of a print head as discussed above.  Adam Soh NPL is NOT in the same field of endeavor of additive manufacturing NOR is reasonably pertinent to the problem Applicant was trying to solve regarding the printhead which Examiner considered must be movable / mounted on a gantry.  
While Lauberscheimer (EP 2783837) discloses a transducer on a fixed print head it is not necessarily capable of the recited functions (see first inlet, first outlet, channel and ordering of anisotropic particles – it is not capable of functioning as a movable printhead) as recited in the claimed subject matter when fed anisotropic particles.  The Lauberscheimer reference is silent as to anisotropic particle ordering functions and it would NOT have been obvious to one of ordinary skill in the art to add those functions to the piezoelectric device / print head to one of ordinary skill in the art before the effective filing date.
While Lauberscheimer discloses: a printing apparatus (see apparatus of title), comprising:
A first piezoelectric device (see piezoelectric element throughout, item 8 of Figs. 1-3) adhered to the surface of the acoustophoresis device (they are interpreted as adhered to the surface of the acoustophoresis device) to generate sound waves (they generate sound waves – see pulse repetition rate of 20 kHz and pule times of 1-4 microseconds of detailed description) within at least a first portion of the channel (see Fig. 6 – sound waves are shown as propagating throughout the apparatus including the channel) located adjacent to the first outlet (the sound waves are adjacent to the first outlet – see Fig. 6); and
A nozzle (see nozzles of printhead of detailed description – nozzles dispensing picolitre volume droplets - see piezo-printhead 2 of claims and throughout detailed description).
Wherein (manner of operating / intended use that cited prior art reference is capable of – see MPEP 2114(II)) a solution (see cavitation / dissolution / liquid material throughout) comprising unordered anisotropic particles (see filler particles with aspect ratios throughout) is delivered to the at least first inlet (see Figs. 9-10) and wherein the anisotropic particles are organized into one of more columns (a function that the cited prior art reference is interpreted as capable of) and are oriented along a long axis of the anisotropic particles in a direction of flow of the solution by standing acoustic waves generated by the first piezoelectric device (), and wherein the first outlet is in fluid communication with the printhead to deliver one or more columns comprised of a plurality of ordered (non-agglomerated is considered ordered as understood by one of ordinary skill in the art), anisotropic particles oriented along the long axis of the anisotropic particles to the printhead (the cited structures are interpreted as capable of the recited functions), wherein the printhead deposits (see breakup of deposits in the nozzles) the one or more columns comprised of a plurality of ordered, anisotropic particles oriented along the long axis of the anisotropic particles onto the surface), Lauberscheimer does not disclose an acoustophoresis device having at least a first inlet, at least a first outlet, and a channel defined between the first inlet and the first outlet.
Even a combination between Adam Soh NPL and Lauberscheimer or other equivalent references would require substantial reconstruction to arrive at the claimed invention before the effective filing date.
While Adams Soh NPL discloses: An acoustophoresis device with a band pass selectivity of particle sizes (see Fig. 1), to add the band pass filter of Adams Soh NPL to the print head of Lauberscheimer would NOT have been motivated by one of ordinary skill in the art.
Durack (WO 2004/088283) has a movable nozzle and is capable of treating particles but NOT interpreted as capable of the recited functions for ordering a solution comprising unordered anisotropic particles and therefore is not analogous art.
Examiner is aware of several US and NPL references – Chou (US 2004/0072278), Dunne (US 2009/0287356), Turiewicz (US 2010/0317093), and Chou 2 (WO 03085379) - which would additionally NOT be combinable with Lauberscheimer.
	The combinations Lauberscheimer / Yi (CN 203525731) and Lauberscheimer / Fowler (CN 104350374) and of other cited references are similarly unmotivated and would NOT satisfy the broadest reasonable interpretation of the claimed subject matter structures (printhead, acoustophoresis device with inlet and outlet and channel, piezoelectric device) and therefore are NOT useful in rejection of the claims.
Therefore, claim 11 is deemed allowable when considered as a whole and the specific limitations mentioned.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743